FTVIP PRO-4 SUPPLEMENT DATED MARCH 4, 2011 TO THE PROSPECTUSES DATED MAY 1, 2010 OF FRANKLIN GLOBAL REAL ESTATE SECURITIES FUND; FRANKLIN GROWTH AND INCOME SECURITIES FUND; FRANKLIN LARGE CAP GROWTH SECURITIES FUND; FRANKLIN LARGE CAP VALUE SECURITIES FUND; and FRANKLIN U.S. GOVERNMENT FUND (the “Funds”) (each a series of Franklin Templeton Variable Insurance Products Trust (the “Trust”)). The Board of Trustees of the Trust approved the termination of the offering of Class 4 shares of the Funds effective March 4, 2011; on that date Class 4 shares are no longer offered for sale, including as underlying investment options for variable insurance products. Please retain this supplement with your prospectus for reference.
